On April 1, 1998, the defendant was sentenced to Life Imprisonment in the Montana State Prison, for the offense of Deliberate Homicide, a felony; and ten (10) years in the Montana State Prison for the use of a dangerous weapon during the commission of the offense. These terms shall run consecutively with each other and with the sentence imposed in the State of Georgia. The defendant shall not be eligible for parole or participation in a supervised release program while serving his term.
On March 7, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant appeared by teleconference and was represented by Morgan Modine. The state was represented by Kirsten LaCroix, who appeared by videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 7 th day of March, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.